DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed September 11, 2018 indicated that there were three different groups of inventions:
A product comprising a container and a viscous composition contained in the container wherein the composition comprises at least 8.0% by weight of whey protein, has a pH of from 4.2 to 10.0 and has an energy density of less than 200 kcal per 100g and the container is a flexible container.
A process of making the product comprising a container and a viscous composition contained in the container wherein the composition comprises at least 8.0% by weight of whey protein, has a pH of from 4.2 to 10.0, and has an energy density of less than 200 kcal per 100 g and the container is a flexible container wherein the process comprise the steps of preparing the composition and filling the composition in the container.
A method for dispensing the composition comprising at least 98.0% by weight of whey protein, has a pH of from 4.2 to 10.0, and has an energy density of less than 200 kcal per 100 g out of the flexible container by applying some pressure on the flexible part of said container.
Applicant elected Group I, directed towards a product comprising a container and a viscous composition contained in the container wherein the composition comprises at least 8.0% by weight of whey protein, has a pH of from 4.2 to 10.0 and has an energy density of less than 200 kcal per 100g and the container is a flexible container, in the response dated November 13, 2018.
Newly submitted Claims 38-40 are directed towards non-elected Group II and newly submitted Claims 41-43 are directed towards non-elected Group III.
Claims 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 recites the limitation “wherein the composition has a gel strength in the container of from 1000g to 2800g” in lines 1-2.  It is unclear under what conditions the gel strength is measured.  For purposes of examination Examiner interprets the gel strength to be measured under the same conditions as the parameters recited in Claim 26.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10-11, 24-26, 29-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200.
Regarding Claim 1, Smulders et al. discloses a product comprising a container and a viscous composition contained in the container (‘559, Paragraphs [0072] and [0074]).  It is noted that the claims do not specify or quantify what constitutes a “viscous” composition.  The composition may include other proteins besides whey proteins, but the other proteins are not necessary (‘559, Paragraph [0024]), which suggests an embodiment wherein whey proteins are the only type of proteins used in the composition.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Smulders et al. suggests an embodiment wherein whey protein is the only protein used in the composition.  In the embodiment wherein only whey protein is used, the weight ratio between the whey protein and the other proteins is 100/0, which falls within the claimed range of higher than 78/22.  The whey protein based emulsion composition (‘559, Paragraphs [0053] and [0055]) comprises oil in an amount of 2-10 wt% (‘559, Paragraph [0053]), which overlaps the claimed oil amount range of from 0.1% to 2.5 % by weight.  The pH of the composition is between 7.0-8.0 (‘559, Paragraph [0050]), which falls within the claimed pH range of 4.2-10.0.  The beverage composition is a low caloric beverage having a caloric value of less than 2.0 kcal/gram (‘559, Paragraph [0036]), which converts to a caloric value of less than 0.02 kcal/100 gram, which falls within the claimed energy density of less than 200 kcal/ 100 g.  Furthermore, one of 
Smulders et al. is silent regarding the composition comprising at least 8.0% by weight of whey protein, having a gel strength in the container of from 1000 g to 5000 g referring to the force in grams measured by a penetrometry texture analyzer with the settings of a cylinder Probe 10, 1.3 cm diameter and 35 mm height, a temperature of 10°C, calibration for mobile being 5 kg, mobile speed being 0.2 mm/s, penetration distance being 15 mm, and sensibility of detection being 0.5 g, and the container having an opening closed by a non-flexible cap.
Foegeding et al. discloses a product comprising a whey protein based composition for foods (‘918, Paragraph [0008]) having a neutral pH between 6.0 and 7.5 (‘918, Paragraph [0038]).  Foegeding et al. further discloses the whey protein of the composition being provided as an aqueous solution having a range of weight percent of between 2% to 10% (‘918, Paragraphs [0035] and [0082]), which overlaps the claimed range of at least 8.0% by weight.  Since the claimed weight percent of the whey protein within the composition overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The 
Further regarding Claim 1, Smulders et al. discloses the beverage composition being disposed within a pouch (‘559, Paragraph [0072]) but does not disclose the specific features of the container and therefore is silent with respect to the container having an opening closed by a non-flexible cap.
Shannon discloses a packaged product comprising a whey protein based composition (‘238, Column 7, Table of Example 1) wherein the composition (packaged cheese product) comprises a container (pouch 20) (‘238, FIG. 1) (‘238, Column 4, lines 12-21).  Shannon further discloses the container having an opening (‘238, FIG. 1) (‘238, Column 4, lines 22-28) and the opening of the container being closed by a non-flexible cap (cap 80) (‘238, FIGS. 7-9) (‘238, Column 4, lines 15-22).  The cap (cap 80) is made of skirt member 82 and bulb member 84 (‘238, Column 7, lines 3-10) and the bulb member 84 is made out of a hard plastic (‘238, Column 10, lines 14-15), which reads on the claimed cap being non-flexible.
Both Smulders et al. and Shannon are directed towards the same field of endeavor of whey protein based products packaged in containers.  It would have been 
Further regarding Claim 1, Smulders et al. modified with Foegeding et al. and Shannon is silent regarding the composition having a gel strength in the container of from 1000 g to 5000 g referring to the force in grams measured by a penetrometry texture analyzer with the settings of a cylinder Probe 10, 1.3 cm diameter and 35 mm height, a temperature of 10°C, calibration for mobile being 5 kg, mobile speed being 0.2 mm/s, penetration distance being 15 mm, and sensibility of detection being 0.5 g.
Leser et al. discloses a whey protein based emulsion composition wherein the gel strength of the emulsion containing oil droplets can be increased or decreased by using hydrocolloids in the presence of the oil phase to create viscous materials (‘200, Paragraph [0019]).  Leser et al. also teaches that gelling agents are provided certain consistency, texture, stability, and mouthfeel (‘200, Paragraph [0009]).  Since the gelling agents impart gel strength to the composition, Leser et al. teaches that the gel strength of a whey protein based composition is a result effective variable.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  Differences in the gel strength of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising an emulsifier (‘559, Paragraph [0055]) used in a whey protein based composition (‘559, Paragraph [0056]), one of ordinary skill in the art would look to the teachings of Leser et al., which teaches that gel strength of a whey protein based composition can be adjusted to provide certain consistency, texture, stability, and mouthfeel for the product based upon the preferences of a particular user.
Regarding Claim 26, Smulders et al. discloses a product comprising a container and a viscous composition contained in the container (‘559, Paragraphs [0072] and [0074]).  It is noted that the claims do not specify or quantify what constitutes a “viscous” composition.  The composition may include other proteins besides whey proteins, but the other proteins are not necessary (‘559, Paragraph [0024]), which suggests an embodiment wherein whey proteins are the only type of proteins used in the composition.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Smulders et al. suggests an embodiment wherein whey protein is the only protein used in the composition.  In the embodiment wherein only whey protein is used, the composition does not comprise proteins other than the whey proteins.  The whey protein based 
Smulders et al. is silent regarding the composition comprising at least 8.0% by weight of whey protein, having a gel strength in the container of from 1000 g to 5000 g referring to the force in grams measured by a penetrometry texture analyzer with the settings of a cylinder Probe 10, 1.3 cm diameter and 35 mm height, a temperature of 10°C, calibration for mobile being 5 kg, mobile speed being 0.2 mm/s, penetration distance being 15 mm, and sensibility of detection being 0.5 g, and the container having an opening closed by a non-flexible cap.
Foegeding et al. discloses a product comprising a whey protein based composition for foods (‘918, Paragraph [0008]) having a neutral pH between 6.0 and 7.5 (‘918, Paragraph [0038]).  Foegeding et al. further discloses the whey protein of the composition being provided as an aqueous solution having a range of weight percent of between 2% to 10% (‘918, Paragraphs [0035] and [0082]), which overlaps the claimed prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 7.0 and 8.0 (‘559, Paragraph [0050]) and Foegeding et al. has a pH range of between 6.0 and 7.5 (‘918, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smulders et al. and use 2 to 10 weight % of aqueous whey protein, which overlaps the claimed weight percent range of at least 8.0 % by weight, since Foegeding et al. teaches that weight percents of whey protein within the claimed range were well known and conventional weight ranges of whey protein to use within whey protein based compositions having neutral pH levels.
Further regarding Claim 26, Smulders et al. discloses the beverage composition being disposed within a pouch (‘559, Paragraph [0072]) but does not disclose the specific features of the container and therefore is silent with respect to the container having an opening closed by a non-flexible cap.
Shannon discloses a packaged product comprising a whey protein based composition (‘238, Column 7, Table of Example 1) wherein the composition (packaged cheese product) comprises a container (pouch 20) (‘238, FIG. 1) (‘238, Column 4, lines 12-21).  Shannon further discloses the container having an opening (‘238, FIG. 1) (‘238, 
Both Smulders et al. and Shannon are directed towards the same field of endeavor of whey protein based products packaged in containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Smulders et al. and incorporate an opening in the container that is closed by a non-flexible cap as taught by Shannon in order to allow the user to dispense the contents of the container (‘238, Column 3, lines 16-28) as well as to seal the product to allow the product contained inside the package to have a longer shelf life (‘238, Column 9, lines 55-56).  This is achieved since a sealed package prevents unwanted oxygen from the surrounding environment from contacting with and oxidizing the contents of the container.
Further regarding Claim 26, Smulders et al. modified with Foegeding et al. and Shannon is silent regarding the composition having a gel strength in the container of from 1000 g to 5000 g referring to the force in grams measured by a penetrometry texture analyzer with the settings of a cylinder Probe 10, 1.3 cm diameter and 35 mm height, a temperature of 10°C, calibration for mobile being 5 kg, mobile speed being 0.2 mm/s, penetration distance being 15 mm, and sensibility of detection being 0.5 g.
Leser et al. discloses a whey protein based emulsion composition wherein the gel strength of the emulsion containing oil droplets can be increased or decreased by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising an emulsifier (‘559, Paragraph [0055]) used in a whey protein based composition (‘559, Paragraph [0056]), one of ordinary skill in the art would look to the teachings of Leser et al., which teaches that gel strength of a whey protein based composition can be adjusted to provide certain consistency, texture, stability, and mouthfeel for the product based upon the preferences of a particular user.
Regarding Claims 6 and 29, Smulders et al. discloses the composition comprising sugar (‘559, Paragraph [0027]).
Regarding Claims 7 and 30, Smulders et al. discloses the composition comprising a polysaccharide (‘559, Paragraph [0055]).
Regarding Claims 8 and 32, Smulders et al. discloses the composition comprising 5-12% w/w whey protein (‘559, Paragraph [0072]).  Foegeding et al. discloses a product comprising a whey protein based composition for foods (‘918, Paragraph [0008]) having a neutral pH between 6.0 and 7.5 (‘918, Paragraph [0038]).  Foegeding et al. further discloses the whey protein of the composition being provided as an aqueous solution having a range of weight percent of 2% to 10% (‘918, Paragraph [0035]), which overlaps the claimed range of from 10.0% to 17.5% by weight of whey protein.  Since the claimed weight percent of the whey protein within the composition overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 6.8 to 8.0 (‘559, Paragraph [0072]) and Foegeding et al. has a pH range of between 6.0 and 7.5 (‘918, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smulders et al. and use 2 to 10 weight % of aqueous whey protein, which overlaps the claimed weight percent range of 10.0% to 17.5% by weight, since Foegeding et al. teaches that weight percents of whey protein within the claimed range (10.0%-17.5% by weight whey protein) were well known and conventional weight ranges of whey protein to use within whey protein based compositions having neutral pH levels.
Regarding Claims 10 and 33, the limitations “stored at a chilled temperature or at an ambient temperature” are intended use limitations of the product.  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claims 11 and 34, Smulders et al. discloses the composition having a pH between 7.0 and 8.0 (‘559, Paragraph [0050], which falls within the claimed pH range of from 6.0 and 8.0.
Regarding Claims 24 and 31, Smulders et al. discloses the beverage composition comprising thickeners (‘559, Paragraphs [0055] and [0071]).  Foegeding et al. discloses a whey protein based beverage composition (‘918, Paragraph [0069]) comprising starch thickeners (‘918, Paragraphs [0040] and [0077]).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 7.0 and 8.0 (‘559, Paragraph [0050]) and Foegeding et al. has a pH range of between 6.0 and 7.5 (‘918, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smulders et al. and use starch thickeners as taught by Foegeding et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Foegeding et al. teaches that it was known in the beverage composition art to incorporate a starch thickener into a whey protein based composition.
Regarding Claims 25 and 37, Leser et al. discloses a whey protein based emulsion composition wherein the gel strength of the emulsion containing oil droplets can be increased or decreased by using hydrocolloids in the presence of the oil phase to create viscous materials (‘200, Paragraph [0019]).  Leser et al. also teaches that gelling agents are provided certain consistency, texture, stability, and mouthfeel (‘200, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising an emulsifier (‘559, Paragraph [0055]) used in a whey protein based composition (‘559, Paragraph [0056]), one of ordinary skill in the art would look to the teachings of Leser et al., which teaches that gel strength of a whey protein based composition can be adjusted to provide certain consistency, texture, stability, and mouthfeel for the product based upon the preferences of a particular user.
Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 as applied to claim 1 or claim 26 above in further view of Archibald et al. US 2003/0087010.
Regarding Claims 4 and 27, Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. is silent regarding the volume of the composition corresponding to 70-100% of the maximum volume of the container.
Archibald et al. discloses a packaged milk based foodstuff (‘010, Paragraph [0032]) wherein the unfilled headspace portion of the package has a volume of about 5% to 25% (‘010, Paragraph [0037]), which is an equivalent way of stating that the volume of the composition contained inside the container corresponds to 75%-95% of the maximum volume of the container, which falls inside the claimed volume of packaged composition of 70%-100%.  Since the claimed volume ranges overlaps volume ranges disclosed by Archibald et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Smulders et al. and fill the package with 75-95% volume of the container as taught by Archibald et al., which falls within the claimed volume range of 70-100%, since it was well known and conventional at the time of the invention to package milk based products having the claimed volume range of the container.  Furthermore, one of ordinary skill in the art at the time of the invention would want to package a majority of the package volume with the intended milk based composition to be stored in order to efficiently package as much product inside the container as possible while allowing the user to dispense the contents of the package.
Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 as applied to claim 1 or claim 26 above in further view of Adele et al. US 2005/0260305.
Regarding Claims 5 and 28, Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. is silent regarding the container having a maximum volume of from 50 mL to 500 mL.
Adele et al. discloses a packaged whey protein based composition wherein the packaged composition is packaged in a single container between about 30 mL to about 4 L in volume (‘305, Paragraph [0005]), which overlaps the claimed container volume range of from 50 mL to 500 mL.  Since the claimed volume ranges overlaps volume ranges disclosed by Adele et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).
Both Smulders et al. and Adele et al. are directed towards the same field of endeavor of packaged whey protein based compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the container package of Smulders et al. to be between 30 mL to 4 L as taught by Adele et al., which volume range encompasses the claimed volume range of 50 mL to 500 mL, since the claimed range of container volumes were well known and conventional to use to package whey protein based compositions.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a container volume size for Sliwinski et al. based upon the amount of product desired to be stored within the container.
Claims 10 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 as applied to claim 1 or claim 26 above in further view of Stephan et al. US 2013/0341297.
Regarding Claims 10 and 33, the limitations “stored at a chilled temperature or at an ambient temperature” are rejected for the reasons regarding intended use provided above.  However, in the event that it can be construed that the aforementioned limitations positively recite a structural feature of the product and that Sliwinski et al. modified with Foegeding et al., Shannon, Leser et al., and Smulders et al. is silent regarding storing the product at a chilled temperature or at an ambient temperature, Stephan et al. discloses a milk based liquid formula (‘297, Paragraph [0004]) and teaches that refrigerating a milk based composition helps to avoid spoilage (‘297, Paragraph [0004]).  The teaching of refrigerating the milk reads on the claimed chilled temperature since a refrigerated temperature is regarded by one of ordinary skill in the art as a chilled temperature.  Since Smulders et al. is also directed towards a milk based composition (‘559, Paragraph [0023]), one of ordinary skill in the art at the time of the invention would look to the teachings of Stephan et al. that refrigerating milk based compositions helps to avoid spoilage of the composition and would modify the composition of Smulders et al. and refrigerate the packaged milk based composition of Smulders et al. for the purpose of avoiding spoilage of the composition of Smulders et al.
Claims 12-13 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 as applied to claim 7 or claim 26 above in further view of Sliwinski et al. US 2011/0038982.
Regarding Claims 12 and 35, Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. is silent regarding the polysaccharide being a starch.
Sliwinski et al. discloses a product comprising a container (‘982, Paragraph [0082]) and a viscous milk based composition contained in the container (‘982, Paragraph [0083]).  The composition comprises whey protein (‘982, Paragraph [0075]) and has a pH between 6.6 and 7.2 (‘982, Paragraph [0084]), which lies inside the claimed pH range of from 4.2 to 10.0. Furthermore, the composition has an energy density of at least 2.0 kcal/mL (‘982, Paragraph [0087]).  The density of the composition ranges between 1.05 g/mL (‘982, Paragraph [0077]).  The energy density can be calculated as follows:
                
                    d
                    e
                    n
                    s
                    i
                    t
                    y
                    =
                    
                        
                            2.0
                             
                            k
                            c
                            a
                            l
                        
                        
                            1
                             
                            m
                            L
                        
                    
                    x
                     
                    
                        
                            1
                             
                            m
                            L
                        
                        
                            1.05
                             
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1000
                             
                            g
                        
                        
                            1
                             
                            k
                            g
                        
                    
                    =
                    
                        
                            1905
                             
                            k
                            c
                            a
                            l
                        
                        
                            1
                             
                            k
                            g
                        
                    
                    =
                    190.5
                     
                    k
                    c
                    a
                    l
                    /
                    100
                    g
                
            
The density of the composition falls within the claimed energy density range of less than 200 kcal per 100 g.  Furthermore, Sliwinski et al. teaches packaging the composition in a sachet (‘982, Paragraph [0082]), which reads on the claimed flexible container and also reads on the claimed pouch since the term “pouch” means “a small bag or other flexible receptacle,” which also describes a sachet.  Sliwinski et al. further discloses the composition comprising 20 to 40% by weight of fat (‘982, Paragraph [0048]), which falls within the claimed fat content range of at least 0.5%.  
Both Smulders et al. and Sliwinski et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 7.0 and 8.0 (‘559, Paragraph [0050]) and Sliwinski et al. has a pH range of between 6.6 and 7.2 (‘982, Paragraph [0084]).  It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding Claims 13 and 36, Sliwinski et al. discloses providing the composition in powder form for reconstitution using water such that the composition is produced wherein the powdered composition is in powder form and accompanied with instructions to dissolve or reconstitute in water to arrive at the liquid composition (‘982, Paragraph [0081]).  Sliwinski et al. establishes that water is mixed with the powdered composition to produce the viscous liquid composition.  The caloric density of the viscous liquid composition would be dependent upon the amount of water mixed.  Since the dry matter content is inversely related to the amount of water mixed in the viscous liquid composition and since the amount of water that is mixed with the composition influences the viscosity of the final viscous liquid composition, Sliwinski et al. establishes that the amount of water added to the composition is a result effective variable that influences the caloric density of the composition.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dry matter content of Smulders et al. since differences in the water content of the composition, and therefore the dry matter content since dry matter content is inversely proportional to the water content of the composition, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such gel strength is In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 4-8, 10-13, and 24-37 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Smulders et al. is currently being relied upon as the primary reference, which was necessitated by amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.